       Case 1:20-cv-10617-WGY Document 83-1 Filed 04/14/20 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO;           )
JULIO CESAR MEDEIROS NEVES; and           )
ALL THOSE SIMILARLY SITUATED,             )
                                          )
      Petitioners,                        )
                                          )   C.A. No. 20-10617-WGY
      v.                                  )
                                          )
STEVEN J. SOUZA,                          )
                                          )
      Respondent.                         )
__________________________________________)

                            DECLARATION OF STEVEN SOUZA

       I, Steven Souza, do hereby depose under oath and with personal knowledge, and from

information provided to me by individuals with personal knowledge, the following:

       1.   Since May 1, 2011, I have been the Superintendent at the Bristol County House of

            Corrections (“BCHOC”). In this capacity, I am responsible for the overall safety of

            inmates and detainees housed at that facility. This entails the overall supervision of

            all security personnel at all of the facilities operated by the BCHOC, including the

            ICE facilities as well as the operations of the contracted health care provider

            Correctional Psychiatric Services (“CPS”).

       2. I am aware of this Court’s Order dated April 7, 2020, raising the issue as to whether

            there is a safe number of detainees in light of the CDC guidance on social distancing.

            In response, I provide the following as to the three main areas where ICE detainees

            are housed. This declaration is updated to reflect the changed detainee population

            and to add some additional descriptive details regarding the units.
Case 1:20-cv-10617-WGY Document 83-1 Filed 04/14/20 Page 2 of 7



                                               EB Unit

3.   Unit “EB” is on the main campus. Currently, there are 11 women in EB, 5 of whom

     are ICE detainees, while the remaining are state pre-trial detainees. There are a total

     of 16 cells in EB. They are 80 square feet in size (8’ x 10’). 8 cells are located on

     the ground level and another 8 are on the mezzanine level. Each of the 16 cells has a

     single double bunk bed. All four female ICE detainees in the EB Unit are housed in a

     cell without a roommate. In fact, all detainees and inmates in EB are in a cell by

     themselves. Also, in EB, there is a common bathroom on both levels, each has 2

     toilets and 2 sinks. The bathroom on the ground level, which is 7’ x 9’, has a single

     shower, while the mezzanine level has 2 showers. There is a Common Area, which is

     33’ x 20’, in EB which contains an Officer’s Control Desk, a separate

     Education//Program Room, measuring 10’ x 12’, with 1 large table and 16 chairs, as

     well as 2 small tables with 4 chairs each. The Common Area is used for dining,

     playing cards, watching TV, and writing letters. Lastly, there is an outside recreation

     area located off the Common Area which is approximately 1500 square feet in size..

     The Common Area, Recreation Area, Main Area, and Education/Program Room are

     all sufficiently sized to allow the detainees (and the inmates) to practice social

     distancing.

                                           2 East Unit

4. Presently, there are 36 male ICE detainees who are housed in “2 East.” 2 East is on

     the main campus of BCHOC. High risk male ICE detainees are housed there with

     state pre-trial detainees. This unit is part of our Mods unit and has a capacity for 104

     persons. The current population is 54 (36 ICE detainees and 18 state pre-trial



                                           2
Case 1:20-cv-10617-WGY Document 83-1 Filed 04/14/20 Page 3 of 7



   inmates). These current 36 ICE detainees are divided into 8 cells, each of which

   measures 330 square feet (30’ x 11’). There are a total of 13 cells at 2 East. Each

   cell has a capacity for 8 detainees. Because of the size of the 2 East population, no

   cell is at full capacity. Seven (7) cells are located on the north side of the room,

   which is divided by a hall, and the other 6 are on the opposite side of the room

   (south).

5. With regard to ICE detainees in 2 East, by order: Cell 241 has 5 detainees; Cell 242

   has 5 detainees; Cell 244 has 4 detainees; Cell 246 has 4 detainees; Cell 248 has 5

   detainees; Cell 250 has 4 detainees; Cell 252 has 5 detainees; and, Cell 254 has 4

   detainees. The other 5 cells are occupied by state pre-trial inmates. Each cell

   contains 4 double bunk beds in total, 3 on one wall (each bunk bed unit is separated

   by approximately 7”-34” between the foot end of one bunk and the head end of the

   next bunk, which means that detainees’ heads are at least 6-8 feet apart linearly).

   There is one more double bunk bed situated 6’-7’ across the cell on the other wall,

   with approximately 8’ separating center of each bunk bed (where the occupant’s head

   is) from the center of the bed on the opposite wall. No portion of an occupant in a bed

   on one wall is closer than 6’ to any portion of the occupant of a bed on the opposite

   wall. For all of the bunks, the bottom bunk bed is approximately 3’ below the upper

   bunk bed, but it should be kept in mind that there is a solid barrier between the upper

   and lower bunks upon which the upper mattress sits. With the current population in 2

   East, there is enough space so each of the three bunkbeds on one wall have only a

   single occupant. We have arranged it to that the adjacent bunks alternate as to which

   level, top or bottom, is occupied to increase the distance between detainees’ heads. If



                                         3
Case 1:20-cv-10617-WGY Document 83-1 Filed 04/14/20 Page 4 of 7



   the cell has five detainees, both the bottom and top level of the bunk on the opposite

   side are occupied, but with the head of one detainee over the feet of the other

   detainee. No detainee’s head is closer to another detainee’s head than 6.7 feet.

6. Lastly, there is a hallway in the 2 East facility that measures 30’ x 7’. This is

   sufficiently large to allow detainees and inmates to practice appropriate social

   distancing.

7. There are 2 bathroom/shower rooms in 2 East. The bathrooms are 21’ x 9’ in size.

   One is located on the North side, while the other is on the South side. The North side

   bathroom/shower room has 3 toilets, 5 showers, 6 sinks, and 2 urinals. The South

   side bathroom/shower room has 4 toilets, 5 showers, 7 sinks, and 1 urinal. The

   bathroom/shower areas have sufficient space for the current population to practice

   appropriate social distancing.

8. Unit 2 East has one large Common Area 59’ x 30’, which contains an Officer’s

   Control Desk, which has 6 long tables with 8 chairs for each, 2 medium size tables

   with 4 chairs per table, and 5 round tables with 4 chairs. These tables are spaced

   between 5’-6’ apart. The Main Area is used for dining and dayroom used for playing

   cards, watching TV, playing games, and writing letters. There is an outside

   recreational area the size of a football field (160’x 280’) which has a walking path, a

   grass area for activities, and asphalt area with a basketball court. All of these areas

   have sufficient space for the current population to practice appropriate social

   distancing.

9. With the present configuration of the cells and placement of the bunk beds, there is

   more than adequate space for 6’ social distancing recommended by the Centers for



                                          4
Case 1:20-cv-10617-WGY Document 83-1 Filed 04/14/20 Page 5 of 7



   Disease Control (“CDC”).

              C. Carlos Carreiro Immigration Detention Center

10. The last facility housing ICE detainees is the C. Carlos Carreiro Immigration

   Detention Center (the “Center”). This facility is divided into Unit A and Unit B.

   These are separate and distinct units, with separate housing, dining and recreational

   areas.

                                      Unit A

11. In Unit A, there are currently 19 ICE detainees, even though there is capacity for 66

   detainees. However, I am informed that 1 detainee will be removed from Unit A next

   week so he can be removed from the United States. Unit A is dormitory style,

   containing no cells. Unit A has 66 beds (33 double bunk beds) which are placed in 5

   rows in an area approximately 1624 square feet (28’ x 58’). 3 rows have 7 bunk beds

   per row(4’ separating each row of bunk beds from the next row, with 3’ between the

   end of one bunk bed and the next bunk bed in the same row). The other 2 rows have

   6 bunk beds per row, with the same 3’ separation between beds. As of April 6, 2020,

   the BCHOC has assigned detainees so that only every other row is occupied. To

   separate the detainees in their sleeping quarters, Row 1 is occupied by 6 detainees,

   Row 2 has no detainees, Row 3 has 4 detainees, while Row 4 is empty, and Row 5 is

   occupied by 9 detainees. This provides significant space between the rows

   (approximately 12’ feet) occupied with detainees because of the empty row in the

   middle, and even more space between detainees because not all beds in a row are

   filled.

12. Beyond the last row of beds, there is a Common Area about 13’ away. The Common



                                         5
Case 1:20-cv-10617-WGY Document 83-1 Filed 04/14/20 Page 6 of 7



   Area approximates 3100 square feet comprised of 8 round tables, each 8 feet in

   diameter, with 8 chairs for each. These tables are used for dining, playing games and

   watching TV. Also, there is a separate Laundry Room which measures 9’ x 10’, with

   two washers and 2 dryers in the room. There is a separate Visitors Room measuring

   13’ x 10’, as well as a very large Bathroom/Shower room measuring 19’ x 35’.

   Within the bathroom, there area 8 sinks, 6 showers, 3 urinals and 6 toilets. Unit A

   has a separate Classroom that is 18’ x 19’ in size, where detainees can read and study.

   Finally, it has an outdoor recreational area that is 30’ x 54’ where detainees typically

   play pick up soccer. Each of these area is sufficiently sized that the current detainee

   population can practice appropriate social distancing if they wish to do so. The

   laundry room cannot handle more than two detainees using it at a time, but this is not

   an impediment to social distancing because of the function for that room. In sum, the

   Common Area that holds the bunk beds and tables measures 108’x 48’ in size.

13. Lastly, Unit A has a separate dedicated medical office measuring 14’ x 12’. This

   room is staffed by a nurse who dispenses medication to the detainees as prescribed

   and attends to detainee medical calls as needed. Detainees visit the office one at a

   time when summoned. Should a detainee require greater care, he is transported to the

   main campus to the larger medical unit.

                                             Unit B

14. Unit B in the Carreiro Correia Center mirrors Unit A in layout and dimensions; it too

   is dormitory style. The sleeping area in B is also 1624 square feet (28’ x 58’).

   Briefly, it has 5 rows of bunk beds, with 3 rows containing 7 bunk beds, while 2 rows

   have 6 bunk beds. In this regard, Row 1 is occupied by 13 detainees, Row 2 is empty,



                                         6
     Case 1:20-cv-10617-WGY Document 83-1 Filed 04/14/20 Page 7 of 7



        Row 3 has 8 detainees, Row 4 is empty and Row 5 has 9 detainees. Like Unit A,

        there also is a Common Area (3100 square feet approximately) comprised of 8 round

        tables with 8 chairs for each, all situated in the same special area as Unit A’s

        Common Area. These tables are used for playing games, programs, watching TV and

        for dining. The remaining rooms in Unit B are the same as Unit A and are nearly

        identical in dimensions; thus, this declaration will not belabor this Court with a

        repetition of those facts.

     15. All detainees have access to the bathroom and shower facility; however, they are

        encouraged to limit the number of occupants in the area for social distancing

        purposes. All signs have been posted in three languages. There are also signs

        throughout Units A, Unit B, EB and 2 East instructing ICE detainees to continually

        practice social distancing as recommended by the CDC.



SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY THIS FOURTEENTH DAY
OF APRIL, 2020.

                                                   /s/ Steven Souza
                                                   STEVEN SOUZA,
                                                   Superintendent,
                                                   Bristol County House of Corrections


                                                   ____________________________________




                                              7
